21 F.3d 1114
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lucia NICOLESCU;  Constantin Niculescu-Baba, Plaintiffs-Appellants,v.FAITH & FREEDOM COALITION, a/k/a the Communist Party ofRomania;  Pope John Paul II;  Richard A. Love;  AllGovernments of Romania Since March of 1946, To Present;  thePopular Court of Sibiu Romania;  the Municipal Court ofRomania;  the Supreme Court of Romania;  the Church of JesusChrist of Latter Day Saints, a/k/a the Mormons;  the RomanCatholic Church;  Young Park Cha;  Los Angeles PoliceDepartment;  Howard Rubenstein, etc.;  et al., Defendants-Appellees.
No. 93-55693.
United States Court of Appeals, Ninth Circuit.
Submitted April 5, 1994.*Decided April 12, 1994.

Before:  POOLE, BEEZER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Lucia Nicolescu and Constantin Niculescu-Baba ("Nicolescus") appeal pro se the district court's dismissal of their complaint against the Communist Party of Romania and numerous other individuals and organizations.  The Nicolescus appear to allege that defendants conspired to commit genocide by committing various illegal acts, including fraud, extortion, theft, and copyright infringement.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.1


3
Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include "a short and plain statement of the claim showing that the pleader is entitled to relief."   Rule 8 requires "sufficient allegations to put defendants fairly on notice of the claims against them."   McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991).  A district court may dismiss with prejudice a complaint that does not comply with Rule 8(a) provided that meaningful less drastic sanctions have been explored.   Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.1981).


4
Here, the district court gave the Nicolescus three opportunities to amend their complaint.  In dismissing the Nicolescus' second amended complaint with leave to amend, the district court warned them that failure to comply with Rule 8 would result in the dismissal of their action with prejudice.


5
The Nicolescus' third amended "complaint for genocide" is 35 pages long, and lists over 50 defendants, including the Communist Party of Romania, All Governments of Romania Since 1946 to Present, All Members of Nomenclature, Bank of America, the Los Angeles Police Department and the Gilmore Farmers' Market.  The complaint appears to allege that defendants conspired together to perpetrate the evil of communism and to commit genocide against the Nicolescus.  For the most part, however, the complaint is rambling and unintelligible.  More important, the complaint fails to show that the Nicolescus are entitled to relief.  See Fed.R.Civ.P. 8(a)(2);  18 U.S.C. Sec. 1092 (no civil cause of action under Genocide Act).  Accordingly, because the complaint fails to put defendants fairly on notice of the claims against them,  see McKeever, 932 F.2d at 798, the district court properly dismissed the Nicolescus' third amended complaint with prejudice.   Nevijel, 651 F.2d at 674.2


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, we deny the Nicolescus' request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We refuse to consider the Nicolescus' complaint for discrimination and copyright infringement filed in this court on December 22, 1993


2
 We have considered the Nicolescus' additional contentions on appeal and find them to be without merit